Title: From Benjamin Franklin to Jane Mecom, 17 June 1775
From: Franklin, Benjamin
To: Mecom, Jane


My dear Sister,
Philada. June 17. 1775.
I wrote to you some time since, having heard from one of the Delegates that you were at Warwick, and I supposed it must be with that good Family, so I directed my Letter to you there; I hope you receiv’d it. I have since received your kind Letter of May 14. with one from dear Mrs. Green. I sympathise most sincerely with you and the People of my native Town and Country. Your Account of the Distresses attending their Removal affects me greatly. I desired you to let me know if you wanted any thing, but have not since heard from you. I think so many People must be a great Burthen to that hospitable House; and I wish you to be other wise provided for as soon as possible, and I wish for the Pleasure of your Company, but I know not how long we may be allowed to continue in Quiet here if I stay here, nor how soon I may be ordered from hence; nor how convenient or inconvenient it may be for you to come hither, leaving your Goods as I suppose you have in Boston. My Son tells me he has invited you to Amboy. Perhaps that may be a Retreat less liable to Disturbance than this: God only knows, but you must judge. Let me know however if I can render you any Service; and in what way. You know it will give me Pleasure. I hear the Cousin Williams is at last got out with his Family: I shall be glad to hear from them, and would write if I knew where they were. I receiv’d the other Day here, a Letter I wrote to you from London the 20th of February. It has been to New England, and I suppose your being not found there, occasion’d its being forwarded to me. I am, Thanks to God, very hearty and well, as is this whole Family. The youngest Boy is the strongest and stoutest Child of his Age that I have seen: He seems an Infant Hercules. I brought over a Grandson with me, a fine Lad of about 15. His Father has taken him to Amboy. You will be pleas’d with him when you see him. Jonathan Williams was in France when I left London. Since I have been here I receiv’d a Letter he sent me there: I enclose it for your Amusement; and to show to his Father and Mother, as it may be some Satisfaction to them, if they have not lately heard from him. I am ever, my dear Sister Your affectionate Brother
B Franklin
 
Addressed: To / Mrs Jane Mecom / at / Mr Green’s / Warwick / Rhodeisland
